

117 HR 4000 IH: Internet Application Integrity and Disclosure Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4000IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Kinzinger introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require any person that maintains an internet website or that sells or distributes a mobile application that is owned, wholly or partially, by the Chinese Communist Party or by a non-state owned entity located in the People’s Republic of China, to disclose that fact to any individual who downloads or otherwise uses such application.1.Short TitleThis Act may be cited as the Internet Application Integrity and Disclosure Act or the Internet Application I.D. Act. 2.Chinese ownership disclosure requirements(a)In general(1)DisclosureAny person that maintains an internet website or that sells or distributes a mobile application that is owned, wholly or partially, by the Chinese Communist Party or by a non-state owned entity located in the People's Republic of China, shall disclose to any individual who downloads or otherwise uses such application, in a clear and conspicuous manner, that such website or mobile application is owned, wholly or partially, by the Chinese Communist Party or by a non-state owned entity located in China.(2)False informationIt shall be unlawful for any person to knowingly provide false information with respect to the information required under this subsection.3.Enforcement(a)Unfair and deceptive acts or practices(1)A violation of this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(b)Powers of the Federal Trade Commission(1)In generalThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.(2)Privileges and immunitiesAny person that violates this Act shall be subject to the penalties (including the provisions of subsections (l) and (m) of section 5 of such Act which provide for a maximum civil penalty per violation of $42,350 (as of February 14, 2019)), and entitled to the privileges and immunities, provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).